Citation Nr: 0906722	
Decision Date: 02/24/09    Archive Date: 03/03/09	

DOCKET NO.  06-19 083	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to an effective date prior to April 29, 1996, for 
the grant of service connection for a chronic acquired 
psychiatric disorder.


REPRESENTATION

Appellant represented by:	Jewish War Veterans of the 
United States


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel




INTRODUCTION

The veteran had active service from April 1964 to January 
1965.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2003 rating decision of the 
VARO in Los Angeles, California, that granted service 
connection for a chronic acquired psychiatric disorder, to 
include a schizoaffective disorder, and assigned a 100 
percent schedular rating, effective April 29, 1996, the date 
of receipt of a communication from the veteran construed as a 
request to reopen a claim of service connection for a chronic 
acquired psychiatric disorder.


FINDINGS OF FACT

1.  The RO denied service connection for an emotionally 
unstable personality by rating decision dated in March 1973.  
In a notice letter dated in April 1973, the Veteran was 
informed that service connection for a nervous condition was 
denied.  He was provided with appellate rights, but did not 
appeal the portion of the decision pertaining to a chronic 
acquired psychiatric disorder.

2.  Additional evidence was received and considered by the RO 
in rating determinations in May 1984, July 1984, November 
1984, and September 1985.  The various rating determinations 
found the evidence was essentially of insufficient probative 
value and not material to reopen a claim of service 
connection for an acquired psychiatric disorder.  The RO 
notified the veteran of the September 1985 decision by 
communication dated that month.  He did not appeal the 
determination.

3.  The veteran next filed a written document that was 
received on April 29, 1996.  This indicated an attempt to 
reopen his claim for service connection for a chronic 
acquired psychiatric disorder and served as a basis for 
reopening and granting his claim.


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
April 29, 1996, for a grant of service connection for a 
chronic acquired psychiatric disorder have not been met.  
38 U.S.C.A. §§ 5101, 5102, 5103, 5103A, 5110 (West 2002); 
38 C.F.R. §§ 3.104, 3.155, 3.159, 3.400 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claim Assistance Act of 2000 (VCAA)

As provided for by the VCAA, VA has a duty to notify and 
assist a claimant in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2008).

The VCCA and its implementing regulations provide that VA 
will notify the claimant and the claimant's representative of 
any information and medical or lay evidence not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative of what 
portion of the evidence the claimant is to provide and what 
portion of the evidence VA will attempt to obtain in the 
claimant's behalf.  They also require VA to assist a claimant 
in obtaining evidence necessary to substantiate the claim, 
but such assistance is not required if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.

Here, the veteran is challenging the effective date assigned 
following the grant of service connection.  In 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the 
United States Court of Appeals for Veterans Claims (Court) 
held that in cases where service connection had been granted 
and an initial disability rating and effective date have been 
assigned, the typical service connection has been more than 
substantiated, it has been proven, thereby rendering Section 
5103(a) notice no longer required because the purpose that 
the notice is intended to service has been fulfilled.  Id. at 
490-91.

The Board notes that the earlier effective date claim on 
appeal involving retroactive review of the documents of 
record prior to the effective of the order signed.  There are 
no issues of fact in dispute which must be resolved to decide 
this case.  Rather, the case involves a review of the 
documents and statements of record to determine whether the 
legal standard for an earlier effective date has been met.  
This case ultimately involves a claim that cannot be 
substantiated as a matter of law.  See Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the Board should deny the claim on 
the ground of the lack of legal merit or the lack of 
entitlement under the law); VAOPGCPREC 5-2004 (June 23, 2004) 
(VA is not required to provide notice of the information and 
evidence necessary to substantiate a claim where that claim 
cannot be substantiated because there is no legal basis for 
the claim or because undisputed facts render the claimant 
ineligible for the claimed benefit).  Thus, further VCAA 
notice is not required.

The provisions of 38 U.S.C.A. § 5103A require VA to provide 
assistance to the claimant in the development of his claim.  
In this case, the record contains all records relevant to the 
claim on appeal.  The veteran has not alleged the existence 
of any documents which could establish an earlier effective 
date of award.  Any additional treatment records cannot 
provide a basis to grant this claim.  See 38 C.F.R. §§ 3.155, 
3.157.  The issue in this case is not the actual onset of 
disease but, rather, the legal issue of whether an 
application to reopen a claim for service connection benefits 
was filed at VA after a final RO decision.  Accordingly, VA 
has no further duty to assist the veteran in the development 
of his claim.

Analysis.

The method for determining the effective date of an award of 
service connection is set forth in 38 U.S.C.A. § 5110(a) and 
38 C.F.R. § 3.400.  Generally, the applicable law indicates 
that, except as otherwise provided, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a).  
However, a claim that has been denied either by the Board or 
stems from an untimely appealed RO rating decision becomes 
final and may only be reopened with the presentation of new 
and material evidence.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

Upon reopening, the former disposition of the claim will be 
reviewed, but the effective date for benefits awarded after 
the successful reopening of a previously final disallowance 
of a claim is the later of the date of receipt of application 
to reopen or the date entitlement arose.  38 U.S.C.A. 
§ 5110(a); 38 C.F.R. §§ 3.400(a), 3.400(o)(2), 
3.400(q)(1)(ii).  See Melton v. West, 13 Vet. App. 442 
(2000).  In essence, when a claim to reopen is successful and 
benefits are awarded upon readjudication, the effective date 
is the date of claim to reopen.  Flash v. Brown, 8 Vet. App. 
332, 340 (1995).

There are two statutory exceptions to the finality rule.  
First, a claimant may seek to establish that a decision never 
became final under 38 U.S.C.A. § 5108 and, second, a claimant 
may attack that final decision collaterally by establishing 
that the final decision is subject to revision based upon 
clear and unmistakable error (CUE) pursuant to 38 U.S.C.A. 
§§ 5109A (RO) and/or 7111 (Board).  See Cook v. Principi, 258 
F.3d 1311 (Fed. Cir. 2001).

The VA administrative claims process recognizes formal and 
informal claims.  A formal claim is one that has been filed 
in the form prescribed by VA.  See 38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  An informal claim is any communication 
or action, indicating an attempt to apply for one or more 
benefits under VA law.  Thomas v. Principi, 16 Vet. App. 197 
(2002).  See also 38 C.F.R. §§ 3.1(p), 3.155(a).  An informal 
claim must be written (see Rodriguez v. West, 189 F.3d 1351 
(Fed. Cir. 1999)), and it must identify the benefit being 
sought.  Brannon v. West, 12 Vet. App. 32 (1998).

Although a claimant need not identify the benefit sought 
"with specificity," see Servello v. Derwinski, 3 Vet. App. 
196, 199-200 (1992), some intent on the part of the veteran 
to seek benefits must be demonstrated.  See Brannon v. West, 
12 Vet. App. 32, 34-35 (1998).  See also Talbert v. Brown, 7 
Vet. App. 352, 356-7 (1995) (holding that while VA must 
interpret a claimant's submissions broadly, VA is not 
required to conjure up issues not raised by claimant).  The 
United States Court of Appeals for the Federal Circuit has 
emphasized VA has a duty to fully and sympathetically develop 
a veteran's claim to its optimum.  Hodge v. West, 155 F.3d 
1356, 1362 (Fed. Cir. 1998).  This duty requires VA to 
"determine all potential claims raised by the evidence, 
applying all relevant laws and regulations," Roberson v. 
West, 251 F.3d 1378, 1384 (Fed. Cir. 2001), and extends to 
giving a sympathetic rating to all pro se pleadings of 
record.  Szemraj v. Principi, 357 F.3d 1370, 1373 (Fed. Cir. 
2004).

In pertinent part, the veteran initially filed a claim of 
service connection for a back disorder in January 1973.  A 
March 1973 rating decision denied service connection for a 
back disorder and also for an emotionally unstable 
personality.  It was noted that the service treatment records 
show the veteran was recommended for discharge by reason of 
physical disability diagnosed as an emotional instability 
reaction, held to have existed prior to service and not have 
been aggravated therein.  The veteran was notified of this 
decision, and his appellate rights, by letter dated April 27, 
1973.  As the veteran did not initial an appeal with the 
decision within one year of the RO's notice, that claim 
became final under the law extant at that time.  38 U.S.C.A. 
§ 4005(c) (1976); 38 C.F.R. §§ 3.104, 19.118, 19.153 (1980).

The record shows the veteran attempted to reopen his claim 
for service connection for a chronic acquired psychiatric 
disorder in April 1984.  Between that time and September 
1985, he submitted various pieces of evidence that were 
determined by the RO in rating decisions dated in May 1984, 
July 1984, November 1984, and September 1985 to be of 
insufficient probative value to provide a basis for a grant 
of service connection for a chronic acquired psychiatric 
disorder.  Following the September 1985 rating decision, the 
veteran was notified by communication dated that month that 
the recently submitted evidence had been considered, but it 
was determined that nothing was shown to warrant service 
connection for the nervous condition.

The record next reflects that the veteran filed a written 
document received on April 29, 1996, indicating an attempt to 
reopen a claim for service connection for a chronic acquired 
psychiatric disorder that serves as a basis for reopening and 
granting his claim.  The RO has assigned an effective date of 
award effective to this filing.

The Board has carefully reviewed the documents of record 
prior to the April 29, 1996, date of award.  After the last 
final decision in 1985, the Board finds, is a matter of law, 
that the veteran did not file a written document expressing 
an attempt to reopen his claim of service connection for a 
chronic acquired psychiatric disorder prior to April 29, 
1996, which has been accepted as the effective date of award 
of service connection based upon an application to reopen.  
The claim, therefore, must be denied as a matter of law.

In deciding this claim, the Board has carefully reviewed the 
record to determine whether the veteran has alleged CUE in 
the previous RO decisions.  See 38 U.S.C.A. § 5109A.  A valid 
claim for CUE in a final RO rating decision requires that the 
claimant articulate with some degree of specificity what the 
alleged error is and, unless it is the kind of error that, if 
true, would be CUE on its face, persuasive reasons must be 
given as to that the result would have been manifestly 
different but for the alleged error.  Luallen v. Brown, 8 
Vet. App. 92, 94 (1995); Fugo v. Brown, 6 Vet. App. 40, 44 
(1993); review en banc denied, 6 Vet. App. 162 (1994).  A 
mere broad allegation of a failure to follow the regulations, 
or a failure to give due process, or any other general or 
specific error is insufficient to allege a CUE claim.  
Mindenhall v. Brown, 7 Vet. App. 271, 275, citing Fugo v. 
Brown, 6 Vet. App. at 44 (1993).  Additionally, a claimant 
must assert more than a disagreement as to how the facts were 
weighed or evaluated.  Id.

To date, the veteran has not articulated with any degree of 
specificity any alleged error of fact or law in the RO's 
March 1973 or September 1985 decisions.  The Board hereby 
advises the veteran and his representative that, if he 
believes the RO committed CUE in the prior decision, they 
should consider the requirement of filing a CUE claim.

The Board notes that the veteran's service treatment records 
were before the RO in 1973 and 1984 and 1985.  As such, the 
finality exception at 38 C.F.R. § 3.156(c) does not apply.

Based upon the above, the Board must find that the veteran 
does not meet the criteria for establishing an effective date 
prior to April 29, 1996, for the award of service connection 
for a chronic acquired psychiatric disorder.

With regard to any claim by the veteran that his psychiatric 
symptoms were misdiagnosed at the time of his discharge from 
service, the Board notes that an individual may manifest 
symptomatology of a personality disorder and a chronic 
acquired psychiatric disorder simultaneously, but each of 
these conditions represents a separate mental disorder that 
is distinctly classified in the Diagnostic and Statistical 
Manual of Mental Disorders (4th Edition, 1994), which VA has 
adopted at 38 C.F.R. §§ 4.125, 4.130 (2008).  Accordingly, 
even though it has been determined the veteran has a chronic 
acquired psychiatric disorder attributable to his active 
service, the symptomatology he exhibited at the time of 
separation from service might be due to another mental 
disorder or a combination of several mental disorders.  VA 
often sees psychiatric cases involving veterans who exhibit 
symptoms of one mental disorder in service or immediately 
following discharge and then begin to exhibit symptoms of a 
different mental disorder years later.  Regardless, as 
previously indicated, the appropriate effective date to be 
assigned for the grant of service connection is determined 
based on the date of receipt of the claim for service 
connection and the date entitlement arose.  In this case, the 
veteran filed multiple claims for service connection for a 
chronic acquired psychiatric disorder, but, as previously 
indicated, the RO's rating decisions denying those claims are 
final.  The veteran did not file another claim for service 
connection for a psychiatric disorder until 1996, and it was 
noted at that time that major depression was not diagnosed 
until more than 20 years following service discharge in 1985.

Accordingly, the Board must find that the veteran does not 
meet the criteria for establishing an effective date prior to 
April 29, 1996, for the award of service connection for a 
chronic acquired psychiatric disorder.  There is no doubt of 

material facts to be resolved in the veteran's favor.  
38 U.S.C.A. § 5107(b).  Rather, based upon the undisputed 
facts of record the claim must be denied as a matter of law.


ORDER

Entitlement to an effective date earlier than April 29, 1996, 
for the grant of service connection for a chronic acquired 
psychiatric disorder is denied.  


____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


